DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the muzzle aiming position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pixel point” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coordinate of the positioning spot" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the image frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a first coordinate (X1, Y1)” in lines 4 and 10. It is not clear if these are the same element or distinct elements. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 1 recites the limitation “positioning spot” and “a positioning spot” in lines 7 and 11. It is not clear if these are the same element or distinct elements. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 1 recites the limitation "the pixel point coordinate of the positioning spot" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second coordinate (X2, Y2)" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the offset value (X2-X1, Y2 – Y1)" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the movement value of the front sight” in lines 16 - 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said image frame" and “the image frame” in lines 5, 8, 10, 11 and 13. It is not clear if these are the same element or distinct elements. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 2 recites the limitation “a first coordinate (X1, Y1)” in lines 2 and 5. It is not clear if this is the same element or a distinct element to the same named element of claim 1, line 4. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 2 recites the limitation "the pixel point in the image frame” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a positioning spot” in lines 4 and 7. It is not clear if this is the same element or a distinct element to the same named element of claim 1, line 7 and 11. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 2 recites the limitation "the preset area” in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a positioning spot” in lines 3, 5 and 6. It is not clear if this is the same element or a distinct element to the same named element of claim 1, line 7 and 11. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 4 recites the limitation “a positioning spot” in line 3. It is not clear if this is the same element or a distinct element to the same named element of claim 1, line 7 and 11. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 4 recites the limitation "the grey level of pixel point” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a first coordinate (X1, Y1)” in lines 2 - 3. It is not clear if this is the same element or a distinct element to the same named element of claim 1, line 4. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 5 recites the limitation "the grey level of pixel point” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a positioning spot (X1, Y1)" in line 2 and “the  first coordinate (X1, Y1)” in line 4 and 6. It is not clear if these are the same element or distinct elements. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with “said” or “the” when referring back.
Claim 6 recites the limitation "the central pixel point” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the coordinate of the central pixel point” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the coordinate of the central pixel point” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gun body” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gun muzzle” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the image frame” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the aiming position” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the frame” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the processing unit” in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the wireless transmitting unit” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the movement value of the front value” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the game console” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the processing unit” in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the front sight movement control” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims inherit the deficiencies of the claim(s) from which they depend and are similarly rejected for the same reason. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 As to Claim 10 which discloses a storage medium, is rejected under 101, for having a non-statutory matter. The claim is drawn to a "computer-readable medium". The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007 (transitory embodiments are not directed to statutory subject matter).
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non- human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). The examiner suggest that the claims to be amended to read "a non-transitory computer-readable storage medium" within the claim.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olivar teaches a video game control device that is designed as a toy gun. 
Hsu teaches a control of translational movement and field of view of a character within a virtual world. 
Minato et al. teaches an image generation device that includes a capture and determines if a target has been hit by the gaming gun. 
Nishimura teaches an image generation device that includes a movement information calculation section, a virtual camera control section, wherein the virtual camera section causes setting of at least one of the distance between the player character and a virtual camera. 
 Kami et al. teaches an image generation device that includes a capture and determines if a target has been hit by the gaming gun. 
Huebner et al. teaches a wireless video game controller that is a scale realistic replica air soft gun. 
Nishimura et al. teaches an object group is selected from enemy groups a and b that are positioned within the current battle area. A reference point that corresponds to the representative point of the positions of all enemy NPCs that belong to the selected group is calculated A target angle of view at which all of the enemy NPCs included in the object group can be photographed when a photographing direction of a virtual camera aims at the reference point is calculated.
Argentar teaches a video game controller that is shaped as a toy gun. 
Satsukawa et al. teaches a toy gun used a video game controller.
Tetterington et al. teaches a light gun system for plasma and LCD displays. 
Lougheed et al teaches a weapon aiming system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715